                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     GARY PRICE THOMAS,                               Case No. 19-cv-06042-KAW
                                   8                    Plaintiff,
                                                                                          ORDER GRANTING DEFENDANTS'
                                   9             v.                                       MOTION TO DISMISS
                                  10     VULCAN MATERIALS COMPANY, et                     Re: Dkt. No. 12
                                         al.,
                                  11
                                                        Defendants.
                                  12
Northern District of California
 United States District Court




                                  13          Plaintiff Gary Price Thomas filed the instant action against Defendants Vulcan Material
                                  14   Company, Inc. (“Vulcan”), Jeff Nehmens, and Phil Miller (collectively, “Vulcan Defendants”), as
                                  15   well as Teamsters Union Local 665 (“Local 665”), Teamsters Union Local 853 (“Local 853”),
                                  16   Mike Yates, Mark Gleason, and Rodney Smith (collectively, “Union Defendants”). Plaintiff
                                  17   alleges various causes of action based on his February 22, 2018 termination. (See Compl. ¶ 1,
                                  18   Dkt. No. 1-1.)
                                  19          Pending before the Court is the Union Defendants’ motion to dismiss. (Defs.’ Mot. to
                                  20   Dismiss, Dkt. No. 12.) The Court deems the matter suitable for disposition without hearing
                                  21   pursuant to Civil Local Rule 7-1(b), and VACATES the December 5, 2019 hearing. Having
                                  22   reviewed the parties’ filings and the relevant legal authority, the Court GRANTS the Union
                                  23   Defendants’ motion to dismiss.
                                  24                                         I.   BACKGROUND
                                  25          Plaintiff was an employee of Shamrock Materials, whose parent company is Defendant
                                  26   Vulcan. (Compl. ¶¶ 1-2.) On February 7, 2018, Plaintiff attended a meeting, where earthquake
                                  27   safety was discussed. (Compl. ¶¶ 15-17, 19.) During the meeting, complained that the “worksite
                                  28   was an earthquake deathtrap and Plaintiff [had] been denied documentation, acknowledgment of
                                   1   the danger.” (Compl. ¶ 18.) On February 9, 2018, Supervisor Tyler Cagros submitted an

                                   2   employee corrective action letter against Plaintiff under “Group C Work Rules,” based on the

                                   3   events of the February 7, 2018 meeting. (Compl. ¶ 19.)

                                   4          Plaintiff reported the incident to Defendant Yates, the president of Defendant Local 665.

                                   5   (Compl. ¶¶ 6, 20.) On February 21, 2018, Plaintiff filed a grievance with Defendant Local 665

                                   6   against Defendant Vulcan. (Compl. ¶ 23.) Shortly thereafter, Plaintiff received a call from a

                                   7   union representative regarding a February 22, 2018 meeting with Defendant Vulcan. (Compl. ¶

                                   8   23.) On February 22, 2018, Plaintiff met with Defendants Vulcan and Local 665, and learned he

                                   9   was being terminated for violation of “Group C Rules.” (Compl. ¶ 24.)

                                  10          Plaintiff alleges that in June 2019, Plaintiff “discovered” that the Collective Bargaining

                                  11   Agreement (“CBA”) between Defendants Local 665 and Vulcan “was void before it began as a

                                  12   matter of law because it denied parties to the agreement the right to the protection of life.”
Northern District of California
 United States District Court




                                  13   (Compl. ¶ 25.)

                                  14          On November 29, 2018, Plaintiff received a Board of Adjustment Grievance meeting letter

                                  15   of confirmation from Defendant Gleason. (Compl. ¶ 26.) On December 19, 2018, the meeting

                                  16   was held. (Compl. ¶ 26.) Plaintiff alleges that Defendants Local 665, Vulcan, and Local 853

                                  17   “conspired and staged a fraudulent Board of Adjustment grievance procedure,” as the CBA was

                                  18   void. (Compl. ¶¶ 27, 29.) Plaintiff further alleges that he was terminated under the Group C

                                  19   Work Rules, but that those Rules are for non-union member employees, further evidencing that

                                  20   the CBA was void. (Compl. ¶ 29.)

                                  21          On August 26, 2019, Plaintiff filed the instant action in the County of Marin Superior

                                  22   Court. (Compl. at 1.) Plaintiff asserted claims for: (1) whistleblower protection per Labor Code §

                                  23   1102.5, (2) violation of California Code of Regulations § 1509(a), (3) wrongful constructive

                                  24   termination of employment in violation of Labor Code § 1102.5 and the Fair Employment

                                  25   Housing Act (“FEHA”), (4) conspiracy, (5) fraud, (6) violation of Labor Code § 1102.5, and (7)

                                  26   intentional infliction of emotional distress (“IIED”). (Compl. at 7-14.) On September 25, 2019,

                                  27   Defendants removed the case to federal court. (Not. of Removal, Dkt. No. 1.)

                                  28
                                                                                         2
                                   1            On October 2, 2019, the Union Defendants filed the instant motion to dismiss.1 On

                                   2   October 25, 2019, Plaintiff filed a late opposition to the motion. (Pl.’s Opp’n, Dkt. No. 21.) The

                                   3   Union Defendants did not file a reply.2

                                   4                                        II.    LEGAL STANDARD
                                   5            Under Federal Rule of Civil Procedure 12(b)(6), a party may file a motion to dismiss based

                                   6   on the failure to state a claim upon which relief may be granted. A motion to dismiss under Rule

                                   7   12(b)(6) tests the legal sufficiency of the claims asserted in the complaint. Navarro v. Block, 250

                                   8   F.3d 729, 732 (9th Cir. 2001).

                                   9            In considering such a motion, a court must “accept as true all of the factual allegations

                                  10   contained in the complaint,” Erickson v. Pardus, 551 U.S. 89, 94 (2007) (per curiam) (citation

                                  11   omitted), and may dismiss the case or a claim “only where there is no cognizable legal theory” or

                                  12   there is an absence of “sufficient factual matter to state a facially plausible claim to relief.”
Northern District of California
 United States District Court




                                  13   Shroyer v. New Cingular Wireless Servs., Inc., 622 F.3d 1035, 1041 (9th Cir. 2010) (citing

                                  14   Ashcroft v. Iqbal, 556 U.S. 662, 677-78 (2009); Navarro, 250 F.3d at 732) (internal quotation

                                  15   marks omitted).

                                  16            A claim is plausible on its face when a plaintiff “pleads factual content that allows the

                                  17   court to draw the reasonable inference that the defendant is liable for the misconduct alleged.”

                                  18   Iqbal, 556 U.S. at 678 (citation omitted). In other words, the facts alleged must demonstrate

                                  19   “more than labels and conclusions, and a formulaic recitation of the elements of a cause of action

                                  20   will not do.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007).

                                  21            “Threadbare recitals of the elements of a cause of action” and “conclusory statements” are

                                  22   inadequate. Iqbal, 556 U.S. at 678; see also Epstein v. Wash. Energy Co., 83 F.3d 1136, 1140 (9th

                                  23

                                  24   1
                                           The Vulcan Defendants filed an answer on October 2, 2019. (Dkt. No. 7.)
                                  25   2
                                         On November 14, 2019, Plaintiff filed a “Judicial Notice of General Federal Conspiracy Statute
                                  26   18 U.S.C. § 371; Against All Defendants FRCP, 201.” (Dkt. No. 22.) This document raised new
                                       facts not pled in the complaint, specifically a separate CBA. As none of these facts were pled in
                                  27   the operative complaint, the Court will not address these arguments nor those raised in the Union
                                       Defendants’ November 21 and 22, 2019 objections. (Dkt. Nos. 23-24.) Moreover, as discussed
                                  28   below, the conspiracy claim must be dismissed with prejudice because it is a criminal statute, for
                                       which there is no private cause of action.
                                                                                          3
                                   1   Cir. 1996) (“[C]onclusory allegations of law and unwarranted inferences are insufficient to defeat

                                   2   a motion to dismiss for failure to state a claim.”). “The plausibility standard is not akin to a

                                   3   probability requirement, but it asks for more than a sheer possibility that a defendant has acted

                                   4   unlawfully . . . . When a complaint pleads facts that are merely consistent with a defendant's

                                   5   liability, it stops short of the line between possibility and plausibility of entitlement to relief.”

                                   6   Iqbal, 556 U.S. at 678 (quoting Twombly, 550 U.S. at 557) (internal citations omitted).

                                   7           If the court grants a motion to dismiss, it should grant leave to amend even if no request to

                                   8   amend is made “unless it determines that the pleading could not possibly be cured by the

                                   9   allegation of other facts.” Lopez v. Smith, 203 F.3d 1122, 1127 (9th Cir. 2000) (citations omitted).

                                  10                                            III.    DISCUSSION
                                  11          A.     First and Sixth Causes of Action: Cal. Labor Code § 1102.5: Whistleblower
                                                     Retaliation
                                  12
Northern District of California
 United States District Court




                                  13           The Union Defendants argue that Plaintiff’s first and sixth causes of action for violation of

                                  14   California Labor Code § 1102.5 must be dismissed because the Union Defendants are not

                                  15   Plaintiff’s employer. (Defs.’ Mot. to Dismiss at 2-3.) Section 1102.5 prohibits “[a]n employer, or

                                  16   any person acting on behalf of the employer,” from retaliating against a whistleblower. Courts in

                                  17   this Circuit have found that § 1102.5 imposes liability only on the employer, not on persons acting

                                  18   on behalf of the employer. Tillery v. Lollis, No. 14-cv-2025-KJM-BAM, 2015 U.S. Dist. LEXIS

                                  19   106845, at *26 (E.D. Cal. Aug. 12, 2015) (finding that § 1102.5 “uses the kind of language

                                  20   commonly associated with imposition of liability on an employer alone”); United States v.

                                  21   CardioDx, Inc., Case No. 15-cv-1339-WHO, 2019 U.S. Dist. LEXIS 83784, at *40 (N.D. Cal.

                                  22   May 17, 2019) (“every district court to address the question . . . has concluded that . . . the statute

                                  23   does not impose personal liability on someone like Kemp, who at all times was acting on behalf of

                                  24   her former employer).

                                  25           Here, Plaintiff alleges that he is an employee of Shamrock Materials only, and that

                                  26   Defendant Vulcan is the parent company of Shamrock Materials. (Compl. ¶¶ 1-2.) In his

                                  27   opposition, Plaintiff does not dispute that the Union Defendants are not his employers, or that they

                                  28   are not persons acting on behalf of his employer. Instead, Plaintiff simply states that he opposes
                                                                                           4
                                   1   the Union Defendants’ motion and cites page 7, lines 20-24 of his complaint, which states: “First

                                   2   Cause of Action (Violations of 1.1 Labor Code § 1102.5) (General Whistleblower Protection )

                                   3   (Against all Defendants).” (Compl. at 7.)

                                   4          As the Union Defendants are not Plaintiff’s employer or a person acting on behalf of the

                                   5   employer, the Court dismisses these claims against the Union Defendants with prejudice.

                                   6   Moreover, it does not appear that the Union Defendants can be held liable even if they were

                                   7   “person[s] acting on behalf of the employer,” as § 1102.5 imposes liability only on the employer.

                                   8          B.    Second Cause of Action: California Code of Regulations § 1509(a): Illness and
                                                    Injury Prevention Program
                                   9

                                  10          California Code of Regulations § 1509(a) requires: “Every employer shall establish,

                                  11   implement and maintain an effective Injury and Illness Prevention Program in accordance with

                                  12   section 3203 of the General Industry Safety Orders.” Plaintiff’s claim is brought against
Northern District of California
 United States District Court




                                  13   Defendant Local 665 and Vulcan only. (Compl. at 8.)

                                  14          The Union Defendants again argue that Defendant Local 665 cannot be held liable for this

                                  15   claim because it is not Plaintiff’s employer. (Defs.’ Mot. to Dismiss at 3.) Plaintiff does not

                                  16   address this claim in his opposition. The Court agrees that dismissal with prejudice is warranted

                                  17   as Defendant Local 665 is not Plaintiff’s employer.

                                  18          C.    Third Cause of Action: Wrongful Constructive Termination of Employment in
                                                    Violation of Labor Code § 1102.5 and FEHA
                                  19

                                  20          The Union Defendants contend that dismissal of the § 1102.5 claim is warranted because

                                  21   they are not Plaintiff’s employer. Additionally, the Union Defendants argue that Plaintiff is

                                  22   ultimately bringing a duty of fair representation claim, notwithstanding its labeling as a FEHA

                                  23   wrongful termination claim. (Defs.’ Mot. to Dismiss at 3-4.) Again, Plaintiff does not address

                                  24   these arguments in his opposition.

                                  25          For the reasons discussed above, this claim must be dismissed as to the Union Defendants

                                  26   to the extent it relies on Labor Code § 1102.5. As to the FEHA claim, the complaint lacks

                                  27   sufficient information for the Court to determine if it would be subsumed by a duty of fair

                                  28   representation claim.
                                                                                         5
                                   1          The duty of fair representation “requires the union to serve the interests of all members

                                   2   without hostility or discrimination toward any.” Guidry v. Marine Engineers #39, Case No. 11-

                                   3   cv-5347-CRB, at *6 (N.D. Cal. Feb. 28, 2012) (internal quotation omitted). It is implicitly

                                   4   “derive[d] from Section 9(a) of the National Labor Relations Act (“NLRA”), which grants unions

                                   5   the exclusive power to represent all employees of the collective bargaining unit,” and thus “federal

                                   6   law governs claims for its breach.” Id. at *6-7 (internal quotation and citations omitted). Thus,

                                   7   “[t]o bring a successful state law action, aggrieved workers must make a showing of additional

                                   8   duties, if they exist, beyond the normal incidents of the union-employee relationship. Such duties

                                   9   must derive from sources other than the union’s status as its members’ exclusive collective

                                  10   bargaining representative, such as an express provision of the collective bargaining agreement or a

                                  11   collateral contract.” Adkins v. Mireles, 526 F.3d 531, 539-40 (9th Cir. 2008).

                                  12          Here, it is not clear on what facts the FEHA claim is based, or which specific sections of
Northern District of California
 United States District Court




                                  13   FEHA Plaintiff asserts were violated. For example, it is not clear if Plaintiff is asserting a FEHA

                                  14   violation based on his termination after filing a complaint about the work conditions, or if he is

                                  15   asserting that the Union Defendants discriminated against him during their representation of him

                                  16   during the termination proceedings. While Plaintiff states he was terminated because of his

                                  17   “protected status,” he does not identify his protected status. (See Compl. ¶ 41.) Absent such

                                  18   information, the Court cannot determine at this time if his FEHA claim would be preempted. See

                                  19   Martinez v. Kaiser Found. Hosps., Case No. 12-cv-1824-EMC, 2012 U.S. Dist. LEXIS 93091, at

                                  20   *23 (N.D. Cal. July 5, 2012) (finding that FEHA claims were not preempted because the duty not

                                  21   to discriminate arose “from a source other than the Union’s status as its members’ exclusive

                                  22   collective bargaining representative”); Swain v. Dywidag-Sys. Int’l USA, Inc., Case No. 09-cv-

                                  23   1096-JW, 2009 U.S. Dist. LEXIS 47263, at *15 (N.D. Cal. June 4, 2009) (finding that FEHA

                                  24   claims were not preempted because they arose from sections prohibiting a labor organization from

                                  25   discriminating on the basis of sex in the selection of, training, or discharge of a person from an

                                  26   apprenticeship training program).

                                  27          Because Plaintiff has not alleged sufficient facts to determine what his FEHA claim is

                                  28   based on, the Court dismisses the FEHA claim without prejudice as to the Union Defendants. In
                                                                                         6
                                   1   his amended complaint, Plaintiff must identify the specific wrongful acts underlying his FEHA

                                   2   claim, as well as the FEHA sections he asserts were violated.

                                   3          D.    Fourth Cause of Action: Conspiracy
                                   4          The Union Defendants argue that the conspiracy claim must be dismissed because

                                   5   conspiracy is not a separate claim under California law. (Defs.’ Mot. to Dismiss at 4.) In the

                                   6   alternative, the Union Defendants contend that the conspiracy claim fails to meet the heightened

                                   7   pleading requirements. (Id. at 4-5.)

                                   8          In his opposition, Plaintiff for the first time articulates that his conspiracy claim is based on

                                   9   18 U.S.C. § 371. (Pl.’s Opp’n at 1-2.) 18 U.S.C. § 371, however, is a criminal statute, and courts

                                  10   throughout the country have found there is no private cause of action under this statute. See Henry

                                  11   v. Universal Tech. Inst., 559 Fed. Appx. 648, 650 (9th Cir. 2014) (affirming the district court’s

                                  12   dismissal of a § 371 claim “because th[i]s statute[] do[es] not provide for a private right of
Northern District of California
 United States District Court




                                  13   action”); Andrews v. Heaton, 483 F.3d 1070, 1076 (10th Cir. 2007) (affirming dismissal of a § 371

                                  14   claim “because these are criminal statutes that do not provide for a private right of action and are

                                  15   thus not enforceable through a civil action”); Ou-Young v. Roberts, Case No. 13-cv-4442-EMC,

                                  16   2013 U.S. Dist. LEXIS 179213, at *19 (N.D. Cal. Dec. 20, 2013) (dismissing § 371 claim

                                  17   “because the subject federal criminal statutes to not provide a private right of action”); Gidding v.

                                  18   Zurich Am. Ins. Co., Case No. 15-cv-1176-HSG, 2015 U.S. Dist. LEXIS 151947, at *13 (“Gidding

                                  19   is precluded from asserting any claims under 18 U.S.C. § 371 because it is a criminal statute that

                                  20   does not create a private right of action”); Rockerfeller v. U.S. Court of Appeals Office, 248 F.

                                  21   Supp. 2d 17, 23 (D.D.C. 2003) (“[T]he plaintiff is precluded from asserting any claims pursuant to

                                  22   18 U.S.C. §§ 242 and 371 because, as criminal statutes, they do not convey a private right of

                                  23   action.”). Accordingly, the Court dismisses this claim against the Union Defendants with

                                  24   prejudice.

                                  25          E.    Fifth Claim: Fraud
                                  26          The Union Defendants argue that dismissal of the fraud claim is warranted because it is

                                  27   preempted by the Labor Management Relations Act (“LMRA”). The Court agrees. “LMRA §

                                  28   301 preempts state-law claims that are substantially dependent upon analysis of the terms of an
                                                                                         7
                                   1   agreement made between the parties in a labor contract. More specifically, LMRA § 301 will

                                   2   operate to preempt a state-law claim whose resolution depends upon the meaning of a CBA.”

                                   3   Adkins, 526 F.3d at 539. In Adkins, the Ninth Circuit found that a fraud claim was preempted

                                   4   because the “claim depends upon the meaning of the CBA [as] the central factual allegation relates

                                   5   to whether [the union] represented falsely the CBA itself, regardless of the negotiation or

                                   6   ratification process.” Id. at 541.

                                   7          Here, Plaintiff alleges that Defendants engaged in fraud during the grievance procedure

                                   8   because they “concealed the material fact that the [CBA] between VULCAN, SHAMROCK and

                                   9   Union 665 was void by statute.” (Compl. ¶ 54.) Importantly, Plaintiff does not allege that the

                                  10   CBA is void because of any defects in the negotiation or ratification process, but instead asserts

                                  11   that the CBA “was void before it began as a matter of law because it denied parties to the

                                  12   agreement the right to the protection of life.” (Compl. ¶ 25 (emphasis added).) In other words,
Northern District of California
 United States District Court




                                  13   whether the CBA is void requires the Court to analyze the CBA to determine if the CBA terms do,

                                  14   in fact, deny the parties “the right to the protection of life.” (Compl. ¶ 25.) Thus, the resolution of

                                  15   Plaintiff’s fraud claim “depends upon the meaning of a CBA,” and is preempted by the LMRA.

                                  16          In his opposition, Plaintiff does not dispute that his fraud claim is preempted, but states

                                  17   that “[a]s result the Union Defendants removed plaintiff complaint for damages from the State

                                  18   Court without specifying the dates to verify the specific collective bargaining agreement that

                                  19   Governed Plaintiff Employment, is Fraud, Of the the defendants Memorandum of Points and

                                  20   Authorities. [sic]” (Pl.’s Opp’n at 2.) This is not alleged in the complaint, nor can it be because

                                  21   the removal occurred after the complaint was filed. It is also unclear how these facts, if true,

                                  22   constitute fraud.

                                  23          Accordingly, the Court dismisses the fraud claim against the Union Defendants with

                                  24   prejudice.

                                  25          F.    Seventh Claim: Intentional Infliction of Emotional Distress
                                  26          Finally, the Union Defendants argue that Plaintiff’s claim for IIED should be dismissed

                                  27   with prejudice because it is effectively a duty of fair representation claim “if those claims

                                  28   challenge the sufficiency of the Union’s representation.” (Defs.’ Mot. to Dismiss at 6.) Again,
                                                                                          8
                                   1   however, it is unclear what facts underlie this claim, as Plaintiff only generally alleges that

                                   2   “Defendants’ discriminatory, harassing, and retaliatory actions against plaintiff constituted sever

                                   3   [sic] and outrageous misconduct and caused plaintiff extreme distress.” (Compl. ¶ 69.) Thus, the

                                   4   Court cannot determine if the IIED claim is, in fact, preempted by the duty of fair representation

                                   5   claim. As Plaintiff fails to allege specific facts, the Court dismisses the claim without prejudice.

                                   6   Plaintiff shall specify the exact actions he alleges caused his emotional distress.

                                   7                                          IV.    CONCLUSION

                                   8          For the reasons stated above, the Court GRANTS the Union Defendants’ motion to

                                   9   dismiss. Claims one, two, three (to the extent it is based on Labor Code § 1102.5) four, five, and

                                  10   six are dismissed with prejudice as to the Union Defendants. Claims three (to the extent it is based

                                  11   on FEHA) and seven are dismissed with leave to amend; Plaintiff must identify the specific

                                  12   actions (and statutory provisions, as to the FEHA claim) that are the basis of these claims.
Northern District of California
 United States District Court




                                  13          Plaintiff shall file an amended complaint by January 3, 2020.

                                  14          IT IS SO ORDERED.

                                  15   Dated: December 9, 2019
                                                                                              __________________________________
                                  16                                                          KANDIS A. WESTMORE
                                  17                                                          United States Magistrate Judge

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                          9
